16971966
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
Applicants previously canceled claims 4 and 11.  Applicants amend claims 1, 3, 5, 8-10, and 13-14.  Claims 1-3, 5-10, and 12-16 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed November 17, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  
 

Information Disclosure Statement
	The Information Disclosure Statement filed June 2, 2022 has been considered.



Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seibel (U.S. Patent Application Publication No. 2015/0315608, published November 5, 2015, and cited in the Information Disclosure Statement filed January 19, 2021) in view of Birsoy et al. (U.S. Patent Application Publication No. 2015/0065556, published March 5, 2015) and Inagaki et al. (45(3) Biochemistry and Molecular Biology International (1998)).
	Seibel discloses mitochondrial expression vectors comprising a gene to be expressed and/or a selection marker (abstract).
 	Regarding claims 1 and 8, Seibel discloses mitochondrial expression vectors that express a coding region encoding a target protein (e.g., mtEGFP gene) downstream of a T7 promoter (abstract, paragraphs [0004]-[0013], [0022]-[0031], [0066]-[0091], [0101]-[0102], [0277]-[0289], and Figures 1-11).  Seibel discloses that the target protein changes the codon encoding tryptophan from TGG to TGA. (paragraph[0283]).  Further, Seibel discloses such changes to other proteins in order to improve translation by optimizing “codon-usage” through the integration of TGA into the mitochondrial expression vector (paragraphs [0090]-[0091]).
 	Seibel discloses a lipid membrane structure encapsulating the mitochondrial gene expression vectors for cellular delivery and mitochondrial gene expression (paragraphs [0181]-[0186]).  
	Seibel discloses that mitochondrial genes include five respiratory gene complexes including NADH ubiquinone oxidoreductase (paragraph [0067]).
 	Regarding claims 2, 3, 12, and 13, Seibel discloses inclusion of a mitochondrial sequence in the disclosed expression vectors and that the mitochondrial genomic DNA is located at the 5’ and the 3’ terminal side of the coding region encoding the target protein (paragraphs [0031], [0069]-[0071], [0082]-[0085], [0281] and Table 3).
 	Regarding claims 6 and 15, Seibel discloses improving translation by “codon-usage” optimization through the integration of TGA into the mitochondrial expression vector at all potential codons (see above reproduced (paragraph [0090]).
While Seibel does teach mitochondrial expression vectors comprising promoter sequence and a coding region encoding a target protein under the control of the promoter sequence, Seibel fails to specifically disclose or suggest the utilization of a cytomegalovirus promoter or a Rous Sarcoma virus promoter.
 Birsoy discloses expression vectors for the targeted delivery mitochondria in cells in order to treat mitochondrial disorders (abstract and paragraph [0092]).
 	Regarding claims 1, 5, 8, and 14, Birsoy discloses the application of vectors for targeting mitochondria in order to treat mitochondria disorders (abstract and paragraphs [0047], [0054], [0056]-[0057], [0092], [0098], [0120], [0196]-[0238]).   Birsoy discloses that the vector may comprise a number of regulatory elements, including a CMV promoter sequence (paragraph [0092]).
 	Regarding claims 6 and 15, Birsoy discloses for codon-optimization to improve expression (paragraph  [0275]).
	Regarding claims 1, 5, and 14, Inagaki discloses that mitochondrial transcription factor A (mtTFA) has an important role in regulation of mitochondrial genes (abstract).  Inagaki discloses that the mtTFA gene is inserted into a mammalian expression vector, which can be transfected into cells (abstract).  Inagaki discloses that vectors comprising antisense sequences provide for inhibition of mitochondrial gene expression (abstract).  Inagaki discloses that the CMV promoter can be employed in vectors comprising the mtTFA gene sequence (page 569).  Inagaki discloses that mitochondrial gene expression is regulated by the vectors that comprise either the mtTFA gene or antisense sequences under the control of the CMV promoter (paragraph bridging pages 571 and 572 and Figure 4).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Birsoy’s and Inagaki’s CMV promoter in Seibel’s mitochondrial expression vectors because Birsoy discloses utilization of other promoter sequences, including the CMV promoter, in vectors for treating mitochondrial disorders.  Because Inagaki discloses that the CMV promoter is operable in both nuclear and mitochondrial gene expression, one of ordinary skill in the art would have known that the CMV promoter would be functional in Seibel’s and Inagaki’s mitochondrial gene expression.   Based on the teachings of Birsoy and Inagaki, one of ordinary skill in the art would have found it obvious to make the substitution.  Further, both Seibel and Birsoy are directed to treating mitochondrial disorders and, thus, are drawn to the same purpose and/or outcome.  And Inagaki discloses expression vectors that will function in mitochondria, as required by the claims.

 	Claims 1-3, 5-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Seibel in view of Birsoy and Inagaki, as applied to claims 1-3, 5, 6, 8, and 12-15 above, and further in view of Yu et al. (18 Molecular Vision 1668-1683 (2012).
	Seibel, Birsoy, and Inagaki disclose and suggest an expression vector for mitochondrial gene expression and a lipid membrane delivery structure, including mitochondrial respiratory genes, as disclosed above.
Seibel, Birsoy, and Inagaki fail to disclose or suggest mutant NADH dehydrogenase subunit 4 (ND4) for delivery into mitochondria. 
Yu discloses the delivery of mutant NADH dehydrogenase subunit 4 gene to mitochondria utilizing a recombinant expression vector (title and abstract.)
 	Regarding claims 2, 3, 7, 8, 12, 13, and 16, Yu discloses delivery of mutant NADH dehydrogenase subunit 4 (ND4) to mitochondria via a recombinant expression vector (page 1668, paragraph bridging columns 1 and 2 and page 1669, paragraph bridging columns 1 and 2).
 	Regarding claims 6 and 15, Yu discloses an ND4 mutant where all codons corresponding to tryptophan are replaced by TGA (page 1669, column 1, first paragraph, paragraph bridging pages 1674 and 1675, paragraph bridging pages 1680 and 1681 to page 1681, column 1, and Figures 2E and 2F).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Yu’s NADH subunit 4 in the mitochondrial expression vector disclosed and suggested by Seibel, Birsoy, and Inagaki because Seibel provides one of ordinary skill in the art suggestion and motivation for the delivery of mutant and non-mutant respiratory mitochondrial genes via the disclosed mitochondrial expression vector of Seibel, Birsoy, and Inagaki.  Further, each of Seibel, Birsoy, Inagaki, and Yu are directed to the delivery of substance into a cell and, thus, are drawn to the same purpose and/or outcome.

 	Claims 1-3, 5, 6, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seibel, Birsoy, and Inagaki, as applied to claims 1-3, 5, 6, 8, and 12- 15 above, further in view of Harashima et al. (U.S. Patent No. 8,981,044, issued March 17, 2015, and cited in the Information Disclosure Statement filed January 19, 2021). 
 	Seibel, Birsoy, and Inagaki disclose and suggest an expression vector for mitochondrial gene expression and a lipid membrane delivery structure, as disclosed above.
 	Seibel, Birsoy, and Inagaki fail to disclose or suggest sphingomyelin lipid membrane structures for the delivering of a substance into a cell or a peptide having SEQ ID NO: 13 on the surface of the lipid membrane.
 	Regarding claims 8-10, HARASHIMA discloses a lipid membrane structure containing phosphatidylethanolamine and sphingomyelin as constitutive lipids of the lipid membrane (abstract, column 1, lines 14-19, column 6, line 59 to column 7, line 12).  Harashima discloses SEQ ID NO: 1, which has 100% identity with SEQ ID NO: 13 of the instant application (Sequence Alignment of SEQ ID NO: 13 with SEQ ID NO: 1 of U.S. Patent No. 8,981,044).  Harashima discloses that this sequence is a peptide that is present on the surface of the disclosed lipid membrane structure (abstract, column 3, lines 48-67, column 7, line 42 to column 8, line 12, and Figures 1, 2, and 4).  Harashima discloses that the lipid membrane structures improve delivery efficiency and ease of medicaments into a cell (abstract, column 1, line 14 to column 2, line 2, and column 5, lines 34-62).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lipid membrane structure as disclosed by Harashima for the delivery of the mitochondrial expression vector disclosed and suggested by Seibel, Birsoy, and Inagaki because, as disclosed by Harashima, use of the lipid membrane structures improve delivery efficiency and ease of medicaments into a cell, as disclosed by Seibel, Birsoy and Inagaki.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8-9, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 25 of copending Application No. 16/971,966 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘966 application and the instant application claim a nucleic acid and lipid structure comprising the nucleic acid for introducing the nucleic acid into the mitochondria of a subject having a mitochondrial disease.  While the ‘966 application does not specifically comprise to tRNAs, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that as long as the target sequence of the nucleic acid could be expressed in the mitochondria, the number of tRNAs, the number of codons optimized to include TGA (UGA) for tryptophan would have been well within the purview of one ordinarily skilled in the molecular biology art.  In addition, SEQ ID NO: 1 of the ‘966 application is identical to claimed SEQ ID NO: 13 of the instant application (see Appendix I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, but are deemed to be moot because the new grounds of rejections to not rely upon the previously cited combination of references.
	Insofar as they are applicable to the rejections as set forth above, Applicants arguments have been fully considered, but are not deemed to be persuasive.
	Applicants assert that neither Seibel nor Birsoy disclose that a promoter (e.g., CMV promoter) is active in both mitochondria and the nucleus of the cell.  Applicants further assert that neither Seibel nor Birsoy disclose or suggest that the target protein is a mitochondrial protein.  Applicants assert that Birsoy does not disclose a mitochondrial expression vector.
	To begin, it appears that Applicants are attacking each reference individually.  However, one cannot show nonovbiousness by attacking references individually where the rejections are based on combinations of references.  In re Keller,642 F.2d 413, 209 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fec. Cir. 1986).  Here, newly cited Inagaki discloses mitochondrial expression vectors that are able to express mtTFA in the mitochondria.  In addition, mtTFA (a mitochondrial protein) is expressed under the control of a CMV promoter, which shows that the CMV promoter is active in both nuclear and mitochondrial expression.  And the CMV promoter controls expression of the mtTFA gene in the mitochondria itself, as required by the claims.  Therefore, the combination of Seibel, Birsoy, and Inagaki (with or without Yu and/or Harashima) would have led one of ordinary skill in the art directly to the claimed invention, with a predictable and reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636